DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group II, claims 8-11 in the reply filed on 8/12/22 is acknowledged.
Claims 1-7 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/22.
Claims 8-11 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “which deaggregates aggregated ustekinumab”. This limitation is indefinite because the limitation has two interpretations. On the one hand, the limitation is interpreted to recite a property of the deaggragation agent. Alternatively, the limitation can be interpreted as a method step directed to the manner in which the deaggregation agent is used. Given that the limitation can be interpreted in multiple ways, one of ordinary skill in the art would not be apprised of the metes and bounds of the claims. Dependent claims 9-11 do not remedy the deficiency of claim 8, and thus, are included in the rejection. 
Claim Interpretation
The limitation “which deaggregates aggregated ustekinumab” is interpreted as an inherent property of the product (i.e., the antibody protein deaggregation agent). Thus, any agent that comprises histidine or salts thereof at a content of 50-90 mM in terms of histidine and water meets the limitation of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalonia (J Phys Chem B. 2016 Jul 28;120(29):7062-75).
	The instant claims are drawn to an antibody protein deaggregation agent which deaggregates aggregated ustekinumab, comprising: at least one selected from histidine and salts thereof; and water; wherein a content of the histidine and/or salts thereof is 50-90 mM in terms of histidine.
 	Kalonia et al. teach a histidine stock formulation buffer comprising 50 mM histidine and water (See page 7065). It should be noted that the concentration of histidine taught by the prior art is within the claimed ranged of histidine. "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.).
Regarding the limitation “which deaggregates aggregated ustekinumab”, the prior art teaches the same antibody protein deaggregation agent comprising 50 mM histidine and water encompassed by the claims, and therefore,  the properties of the deaggregation agent that Applicant discloses would necessarily be present in the prior art agent. That is, the prior art teaches the same deaggregation agent (formulation comprising histidine and water) at a concentration that falls squarely within the claimed range, and therefore, the formulation would inherently possess the claimed property of deaggregating aggregated ustekinumab. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Thus, Kalonia et al. anticipate the claims.
Claim(s) 8-11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Valdes et al. (WO 2012048134 A2, published April 12, 2012).
	The instant claims are drawn to an antibody protein deaggregation agent which deaggregates aggregated ustekinumab, comprising: at least one selected from histidine and salts thereof; and water; wherein a content of the histidine and/or salts thereof is 50-90 mM in terms of histidine.
	Valdes et al. teach a formulation comprising an IL-12/23 p40 antibody prepared in an aqueous pH-buffered solution. Valdes et al. teach that the buffer can be histidine at a concentration of 1-50 mM, at pH 5.0-7.0 (See page 107). Valdes et al. teach that the buffer has a pH range in a range from about 4-8, preferably 4.5-7.5, 5-7, 5.5-6.5, and most preferably 6.0-6.2 (See page 108). It should be noted that the prior art range of 1-50 mM histidine touches the claimed range of histidine and, and thus, is disclosed in sufficient specificity to anticipate the range. The prior art teaches a range of pH that falls within the claimed range, and discloses the range with specificity such that the range is anticipated. Valdes et al. teach that the solution can comprise sucrose and 1-50 mM methionine, preferably 5-10 mM (See page 108). Valdes et al. teach that in a preferred embodiment, the formulation comprises antibody and mannitol, histidine, methionine, polysorboate 80, hydrochloric acid, and water (See page 108).  Valdes et al. teach an embodiment comprising a buffer system comprising 1-100 mM histidine, preferably 5-50 mM histidine, methionine and sucrose, and water (See pages 108-109). 
Regarding the limitation “which deaggregates aggregated ustekinumab”, the prior art teaches the same antibody protein deaggregation agent comprising 50 mM histidine and water encompassed by the claims, and therefore,  the properties of the deaggregation agent that Applicant discloses would inherently be present in the prior art agent. That is, the prior art teaches the same deaggregation agent (formulation comprising 50 mM histidine and water) encompassed by the claim, and therefore, the formulation would inherently possess the claimed property of deaggregating aggregated ustekinumab. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Thus, Valdes et al. anticipate the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Valdes et al. (WO 2012048134 A2, published April 12, 2012).
	The instant claims are drawn to an antibody protein deaggregation agent which deaggregates aggregated ustekinumab, comprising: at least one selected from histidine and salts thereof; and water; wherein a content of the histidine and/or salts thereof is 50-90 mM in terms of histidine.
	Valdes et al. teach a formulation comprising an IL-12/23 p40 antibody prepared in an aqueous pH-buffered solution. Valdes et al. teach that the buffer can be histidine at a concentration of 1-50 mM, at pH 5.0-7.0 (See page 107). Valdes et al. teach that the buffer has a pH range in a range from about 4-8, preferably 4.5-7.5, 5-7, 5.5-6.5, and most preferably 6.0-6.2 (See page 108). Valdes et al. teach that the solution can comprise sucrose and 1-50 mM methionine, preferably 5-10 mM (See page 108). Valdes et al. teach that in a preferred embodiment, the formulation comprises antibody and mannitol, histidine, methionine, polysorboate 80, hydrochloric acid, and water (See page 108).  Valdes et al. teach an embodiment comprising a buffer system comprising 1-100 mM histidine, preferably 5-50 mM histidine, methionine and sucrose, and water (See pages 108-109). 
Regarding the limitation “which deaggregates aggregated ustekinumab”, the prior art teaches the same antibody protein deaggregation agent comprising 50 mM histidine and water encompassed by the claims, and therefore,  the properties of the deaggregation agent that Applicant discloses would inherently be present in the prior art agent. That is, the prior art teaches the same deaggregation agent (formulation comprising 50 mM histidine and water) encompassed by the claim, and therefore, the formulation would inherently possess the claimed property of deaggregating aggregated ustekinumab. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Thus, Valdes et al. anticipate the claims.
	Valdes et al. do not teach that the histidine is in a range of 50-90 mM and that the pH is 5.7-6.3.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a deaggregation agent with the histidine concentration and pH recited in the instant claims because one of ordinary skill in the art would have been motivated to optimize the concentrations to provide maximal stability effects.   One of ordinary skill in the art would be motivated to do so, in view of the art-recognized need to optimize the components of formulations for stabilizing antibodies, and have a reasonable expectation of success, based on the extensive knowledge and skill in the art in view of the routine nature of the experimentation involved. Further, optimizing formulations to achieve a desired physical characteristic is obvious because stability of protein formulation is a recognized result effective parameter in the pharmaceutical/medical arts. Regarding the overlapping ranges histidine of the instant claim and the prior art, according to MPEP 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Likewise, the claimed ranges of the pH are completely encompassed by the prior art, and therefore, the prior art range disclosing a range encompassing a narrower range is sufficient to establish a prima facie case of obviousness. The reference teaches the concentration of the histidine can be  1-100 mM histidine, and preferably 5-50 mM histidine. The reference teaches that the pH can be in a range from about 4-8, preferably 4.5-7.5, 5-7, 5.5-6.5, and most preferably 6.0-6.2. These ranges overlap and encompass the ranges of the instant claims, and therefore, a prima facie case of obviousness exist.  
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Regarding the limitation “which deaggregates aggregated ustekinumab”, the prior art teaches the same antibody protein deaggregation agent comprising 50 mM histidine and water encompassed by the claims, and therefore,  the properties of the deaggregation agent that Applicant discloses would necessarily be present in the prior art agent. That is, the prior art teaches the same deaggregation agent (formulation comprising 50 mM histidine and water) encompassed by the claims, and therefore, the formulation would inherently possess the claimed property of deaggregating aggregated ustekinumab. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Claim Status
No claims are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bansal (WO 2016/109822 A1, published July 7, 2016) teaches a formulation comprising a therapeutic antibody, 50 mM histidine, 110 mM NaCl, sucrose, and polysorbate 20, pH 605 (See page 11). 
Baek et al. (Pharm Res (2017) 34:629–639) teach a histidine buffer comprising different histidine concentrations (0-100 mM) and water (See pages 630-631 and 633-634). Baek et al. teach a histidine buffer comprising 100 mM histidine and sucrose (See pages 634-635).
Correia et al. (WO 2010/062896 A1, published June 3, 2010) teach a buffer system comprising 1-50 mM or 5-50 mM histidine and 1-50 mM methionine for use in a formulation comprising an antibody that binds to an epitope of a p40 subunit of IL-12/IL-23  (See paragraphs 0030 and 0214 and claims 67-68 and  127). Correia et al. teach that the formulation has a pH of 5-7, e.g. about 6 (See paragraph 0030). Correia et al. teach that the formulation can comprise sucrose (See paragraph 0172). Correia et al. teach that the formulation comprises water (See paragraphs 0176 and 0214-0216).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646